Title: To George Washington from Captain Lieutenant James Smith, 8 May 1779
From: Smith, James
To: Washington, George



Sir
Pluckemin [N.J.] 8th May 1779

I take the liberty to lay before your Excellency the inclosed account of £49.5/ which is the ammt of my expences in pursuit of eight deserters. I truly and honestly paid every farthing chargd in the Accot and have sworn to it. I Exhibited the Accot to the Auditors of the Army, who informed it was out of their power to allow me more than 3 dollars each day I was on the command being eight days, and amounting to twenty four Dollars. I have no other resource than to apply to your Excelly for redress, conscious of the strictest frugallity in my Expences, industry in pursuit of the Deserters, and being unable to bear the Expences on my own accot, the Sum for which the auditors cannot allow being more than three months of my pay, I beg your Excellency would be pleased to order the Account to be settled according to its real Amount. I have the honor to be with the highest Respect Your Excellency’s most Obedient Humble Servt
James Smith Capt. Lt Arty
